UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1364


MARGIE COLE, as Administrator of the Estate of Stuart Cole, deceased and as
Stuart Cole’s next of kin; BRIAN COLE, as Stuart Cole’s next of kin,

                    Plaintiffs - Appellants,

             v.

WAL-MART STORES EAST, LP; WALMART INC.,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Henry E. Hudson, Senior District Judge. (3:19-cv-00004-HEH)


Submitted: October 15, 2019                                   Decided: October 17, 2019


Before GREGORY, Chief Judge, and THACKER and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Margie Cole, Brian Cole, Appellants Pro Se. Gibson Sinclair Wright, MCCANDLISH
HOLTON, PC, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Margie and Brian Cole appeal the district court’s order dismissing their wrongful

death action as time-barred. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Cole v. Wal-Mart Stores

E., LP, No. 3:19-cv-00004-HEH (E.D. Va. Mar. 8, 2019). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2